FORM 10-QSB U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: August 31, 2007 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-31555 BAB, Inc. (Name of small business issuer in its charter) Delaware 36-4389547 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Lake Cook Road, Suite 475, Deerfield, Illinois 60015 (Address of principal executive offices) (Zip Code) Issuer's telephone number (847) 948-7520 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ As of October 11, 2007, BAB, Inc. had : 7,263,508 shares of Common Stock outstanding. TABLE OF CONTENTS PART I Item 1. Unaudited Financial Information Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operation Item 3 Controls and Procedures PART II Item 1. Legal Proceedings Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Item 3 Defaults Upon Senior Securities Item 4 Submission of Matters to a Vote of Security Holders Item 5 Other Information Item 6 Exhibits and Reports on Form 8-K SIGNATURE Table of Contents PART I ITEM 1. FINANCIAL INFORMATION BAB, Inc. Condensed Consolidated Balance Sheet (Unaudited) As of August 31, 2007 ASSETS Current Assets Cash $ 1,479,713 Restricted cash 272,529 Receivables Trade accounts receivable (net of allowance for doubtful accounts of $4,650) 98,933 Marketing fund contributions receivable from franchisees and stores 14,841 Notes receivable 5,672 Inventories 53,664 Prepaid expenses and other current assets 117,452 Total Current Assets 2,042,804 Noncurrent Assets Property, plant and equipment (net of accumulated depreciation of $518,982) 72,064 Notes receivable (net of allowance for doubtful accounts of $4,931) 1,711 Trademarks 763,667 Goodwill 3,542,772 Total Noncurrent Assets 4,380,214 Total Assets $ 6,423,018 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Current portion of long-term debt $ 22,005 Accounts payable 37,412 Accrued expenses and other current liabilities 354,204 Unexpended marketing fund contributions 207,283 Deferred franchise fee revenue 170,000 Deferred revenue 50,885 Total Current Liabilities 841,789 Noncurrent Liabilities Long-term debt (net of current portion) 251,567 Deferred revenue (net of current portion) 12,510 Total Noncurrent Liabilities 264,077 Total Liabilities 1,105,866 Stockholders' Equity (Deficit) Common stock 13,508,256 Additional paid-in capital 923,255 Treasury stock (222,781 ) Accumulated deficit (8,891,578 ) Total Stockholders' Equity 5,317,152 Total Liabilities and Stockholders' Equity $ 6,423,018 SEE ACCOMPANYING NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Table of Contents BAB, Inc. Condensed Consolidated Statements of Operations For the Quarter and Year to Date Periods Ended August 31, 2007 and August 31, 2006 (Unaudited) 3 months ended 9 months ended Restated Restated August 31, 2007 August 31, 2006 August 31, 2007 August 31, 2006 REVENUES Royalty fees from franchised stores $ 557,467 $ 591,519 $ 1,656,363 $ 1,715,490 Net sales by Company-owned stores 124,408 116,282 357,770 384,523 Franchise fees 70,000 20,000 195,000 225,500 Licensing fees and other income 230,147 217,158 761,365 644,153 Total Revenues 982,022 944,959 2,970,498 2,969,666 OPERATING EXPENSES Food, beverage and paper costs 41,120 35,893 113,069 123,779 Store payroll and other operating expenses 111,481 108,822 335,525 369,815 Selling, general and administrative expenses: Payroll-related expenses 338,338 314,869 1,079,812 1,030,477 Occupancy 35,552 34,903 108,781 106,564 Advertising and promotion 30,949 18,857 85,752 78,482 Professional service fees 40,986 44,554 153,109 166,173 Travel expenses 24,574 27,209 67,889 73,373 Depreciation and amortization 8,432 17,229 35,227 51,797 Other 126,942 114,306 432,348 356,565 Total Operating Expenses 758,374 716,642 2,411,512 2,357,025 Income from operations 223,648 228,317 558,986 612,641 Interest income 16,618 20,421 51,337 33,129 Interest expense (3,357 ) (7,067 ) (12,531 ) (23,687 ) Other income - - - 1,585 Income before provision for income taxes 236,909 241,671 597,792 623,668 Provision for income taxes Current - Deferred - NetIncome $ 236,909 $ 241,671 $ 597,792 $ 623,668 Net Income per share - Basic $ 0.03 $ 0.03 $ 0.08 $ 0.09 Net Income per share - Diluted $ 0.03 $ 0.03 $ 0.08 $ 0.09 Weighted average shares outstanding - Basic 7,263,099 7,222,932 7,261,048 7,222,436 Weighted average shares outstanding - Diluted 7,282,574 7,255,733 7,278,535 7,258,862 Cash dividends per share $ 0.02 $ 0.02 $ 0.08 $ 0.12 SEE ACCOMPANYING NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Table of Contents BAB, Inc. Condensed Consolidated Statements of Cash Flows For the Year to Date Periods Ended August 31, 2007 and August 31, 2006 (Unaudited) 9 Months Ended Restated August 31, 2007 August 31, 2006 Operating activities Net income $ 597,792 $ 623,668 Depreciation and amortization 35,227 51,797 Loss on sale of equipment 17,151 Provision for uncollectible accounts, net of recoveries (6,076 ) (7,951 ) Share-based compensation 25,820 Changes in: Trade accounts receivable (3,511 ) 31,291 Restricted cash (38,415 ) (37,455 ) Marketing fund contributions receivable 14,637 8,120 Notes receivable 9,191 48,635 Inventories (7,616 ) 20,627 Prepaid expenses and other (17,013 ) 14,893 Accounts payable (18,549 ) (54,333 ) Accrued liabilities (91,300 ) (19,835 ) Unexpended marketing fund contributions 20,804 30,247 Deferred revenue (99,002 ) (66,498 ) Net Cash Provided by Operating Activities 421,989 660,357 Investing activities Purchase of equipment (3,636 ) (6,940 ) Sale of equipment - 5,000 Net Cash Used In Investing Activities (3,636 ) (1,940 ) Financing activities Repayment of borrowings (170,735 ) (183,104 ) Proceeds from exercise of stock options 20,477 6,077 Payment of dividend (581,048 ) (866,685 ) Net Cash Used In Financing Activities (731,306 ) (1,043,712 ) Net Decrease in Cash (312,953 ) (385,295 ) Cash, Beginning of Period 1,792,666 2,206,524 Cash, End of Period $ 1,479,713 $ 1,821,229 Supplemental disclosure of cash flow information: Interest paid $ 3,460 $ 13,996 Income taxes paid $ - $ - SEE ACCOMPANYING NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Table of Contents BAB, Inc. Notes to Unaudited Condensed Consolidated Financial Statements Quarter and Year to Date Periods Ended August 31, 2007 and August 31, 2006 (Unaudited) Note 1 - Nature of Operations BAB, Inc. (the "Company") was incorporated under the laws of the State of Delaware on July 12, 2000.The Company currently operates, franchises and licenses bagel, muffin and coffee retail units under the Big Apple Bagels ("BAB"), My Favorite Muffin ("MFM"), Jacobs Bros. Bagels, and Brewster's Coffee trade names. The Company additionally derives income from the sale of its trademark bagels, muffins and coffee through nontraditional channels of distribution, including license agreements and direct home delivery of specialty muffin gift baskets and coffee. The Company has four wholly owned subsidiaries:BAB Systems, Inc. (Systems); BAB Operations, Inc. (Operations); Brewster's Franchise Corporation (BFC); and My Favorite Muffin Too, Inc. (MFM).Systems was incorporated on December 2, 1992, and was primarily established to franchise BAB specialty bagel retail stores.Operations was formed on August 30, 1995, primarily to operate Company-owned stores.There is currently one Company-owned store which serves as the franchise training facility.BFC was established on February 15, 1996 to franchise "Brewster's Coffee" concept coffee stores.MFM, a New Jersey corporation, was acquired on May 13, 1997.MFM franchises "MFM" concept muffin stores. The accompanying condensed consolidated financial statements are unaudited. These financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted pursuant to such SEC rules and regulations: nevertheless, the Company believes that the disclosures are adequate to make the information presented not misleading.These financial statements and the notes hereto should be read in conjunction with the financial statements and notes thereto included in the Company's Annual Report on Form 10-KSB for the year ended November 30, 2006 which was filed February 28, 2007.In the opinion of the Company's management, the condensed consolidated financial statements for the unaudited interim periods presented include all adjustments, including normal recurring adjustments, necessary to fairly present the results of such interim periods and the financial position as of the end of said period. The results of operations for the interim period are not necessarily indicative of the results for the full year. 2. Stores Open and Under Development Stores which are open or under development at August 31, 2007 are as follows: Stores open: Company-owned 1 Franchisees 128 Licensed 2 Under development 6 Total 137 Table of Contents 3. Earnings per Share The following table sets forth the computation of basic and diluted earnings per share: 3 months ended 9 months ended Restated Restated August 31, 2007 August 31, 2006 August 31, 2007 August 31, 2006 Numerator: Net income available to common shareholders $ 236,909 $ 241,671 597,792 623,668 Denominator: Weighted average outstanding shares Basic 7,263,099 7,222,932 7,261,048 7,222,436 Earnings per Share - Basic $ 0.03 $ 0.03 $ 0.08 $ 0.09 Effect of dilutive common stock 19,475 32,801 17,487 36,426 Weighted average outstanding shares Diluted 7,282,574 7,255,733 7,278,535 7,258,862 Earnings per share - Diluted $ 0.03 $ 0.03 $ 0.08 $ 0.09 The following shares attributable to outstanding stock options were excluded from the calculation of diluted earnings per share because their inclusion would have been anti-dilutive. 3 months ended 9 months ended August 31, 2007 August 31, 2006 August 31, 2007 August 31, 2006 Shares excluded from calculation of diluted EPS 267,500 72,500 267,500 72,500 4. Long-Term Debt On June 25, 2004, the Company entered into a Business Loan and Security Agreement ("Bank Agreement") with Associated Bank which provided for a term loan in the original amount of $723,700.The term loan under the Bank Agreement was secured by substantially all of the assets of the Company and was being repaid in monthly installments of $21,900, including interest at a rate of 5.5 percent per annum, with final payment due July 1, 2007.Final payment was made in July, 2007. The current total debt balance of $273,572 represents a note payable to a former shareholder that requires an annual payment of $35,000, including interest at 4.75%, due October 1 and running through 2016. 5. Stock Options In May 2001, the Company approved a Long-Term Incentive and Stock Option Plan (Plan).The Plan reserves 1,400,000 shares of common stock for grant.As of August 31, 2007, 1,400,000 stock options were granted to directors, officers and employees.As of August 31, 2007, there were 956,036 stock options exercised and 51,182 stock options forfeited or expired under the Plan. Table of Contents 9 months ended August 31, 2007 August 31, 2006 Options Options Options Outstanding at beginning of period 432,949 163,034 Granted 0 75,000 Forfeited 0 (5,499) Exercised (40,167) (13,986) Options Outstanding at end of period 392,782 218,549 Effective December 1, 2006, the Company adopted the provisions of FASB Statement No. 123 (revised 2004), “Share-Based Payment” (“SFAS 123R”) using the modified prospective transition method.Under this method, prior periods are not revised for comparative purposes and the Company recognizes compensation cost using a fair-value based method for all share-based payments granted after November 30, 2006, plus any awards granted to employees up through November 30, 2006 that remain unvested at that time.Prior to December 1, 2006, the Company accounted for its share-based compensation plans in accordance with the provisions of Accounting Principles Board (“APB”) Opinion No. 25, “Accounting for Stock Issued to Employees.”The Company recorded compensation cost arising from share-based payment arrangements in payroll-related expenses on the Condensed Consolidated Statement of Operations for the Company’s stock option plan of approximately $26,000 for the nine months ended August 31, 2007. The following table illustrates the pro forma effect on the Company’s net income and net income per share as if the Company had adopted the fair value based method of accounting for stock-based compensation under FASB No. 123, “Accounting for Stock-Based Compensation,” for the three months and nine months ended August 31, 2006 and the assumptions used to estimate the fair value of options granted under the stock option plan for the three and nine months then ended. 3 months ended 9 months ended Restated Restated August 31, 2006 August 31, 2006 Pro forma impact of fair value method Reported net income $ 241,671 $ 623,668 Less:Fair value impact of employee stock compensation (8,403 ) (30,594 ) Pro forma net income $ 233,268 $ 593,074 Earnings per common share Basic - as reported $ 0.03 $ 0.09 Diluted - as reported $ 0.03 $ 0.09 Basic - pro forma $ 0.03 $ 0.08 Diluted - pro forma $ 0.03 $ 0.08 Weighted average Black Scholes fair value assumptions Risk free interest rate 4.39 % 4.39 % Expected life 10.0 yrs 10.0 yrs Expected volatility 1.228 1.228 Expected dividend yield 7.00 % 7.00 % Table of Contents As of August 31, 2007, there was approximately $74,000 of total unrecognized compensation cost related to non-vested stock option compensation arrangements granted under the incentive plan.That cost is to be recognized over a weighted average period of approximately 4.25 years. The Company uses historical volatility of common stock over a period equal to the expected life of the options to estimate their fair value.The dividend yield assumption is based on the Company’s history and expectation of future dividend payouts on the common stock. The risk-free interest rate is based on the implied yield available on U.S. treasury zero-coupon issues with an equivalent remaining term. The expected term of the options represents the estimated period of time until exercise and is based on historical experience of similar awards, giving consideration to the contractual terms, vesting schedules and expectations of future employee behavior. To value option grants and other awards for actual and pro forma stock-based compensation, the Company uses the Black-Scholes option valuation model. When the measurement date is certain, the fair value of each option grant is estimated on the date of grant and is based on the assumptions used for the expected stock price volatility, expected term, risk-free interest rates and future dividend payments. The Company’s stock options expire in 10 years and vary in vesting from immediate to a vesting period over five years. The following table summarizes the stock options outstanding and exercisable at August 31, 2007: Options Outstanding Options Exercisable Outstanding at 8/31/07 Wghtd. Avg.Remaining Life Wghtd. Avg.Exercise Price Aggregate Intrinsic Value Exercisable at 8/31/07 Wghtd. Avg.Exercise Price Aggregate Intrinsic Value 392,782 8.53 $ 1.12 $ - 127,649 $ 0.92 $ 7,659 The aggregate intrinsic value in the table above is before income taxes, based on the Company’s closing stock price of $.98 as of the last business day of the period ended August 31, 2007.Total intrinsic value of those options exercised during the quarter and nine months ended August 31, 2007 is $0 and $19,000, respectively. 6. Goodwill and Other Intangible Assets In accordance with SFAS No. 142, goodwill and indefinite-lived intangible assets are tested for impairment upon adoption of the standard and annually thereafter.SFAS No. 142 requires that goodwill be tested for impairment using a two-step process.The first step is to identify a potential impairment and the second step measures the amount of the impairment loss, if any.Goodwill is deemed to be impaired if the carrying amount of a reporting unit's net assets exceeds its estimated fair value.SFAS No. 142 requires that indefinite-lived intangible assets be tested for impairment using a one-step process, which consists of a comparison of the fair value to the carrying value of the intangible asset.Intangible assets are deemed to be impaired if the net book value exceeds the estimated fair value.The Company completed its annual goodwill impairment assessment during the first quarter ended February 28, 2007, and it indicated no impairment of goodwill. 7. Commitments and Contingencies None Table of Contents 8. Restatement During the last quarter of the year ended November 30, 2006, the Company adopted SEC Staff Accounting Bulletin (SAB) No. 108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements, which addresses how the effects of prior-year uncorrected misstatements should be considered when quantifying misstatements in current year financial statements.As a result, an adjustment was made to the November 30, 2005 Stockholders’ Equity, in the amount of $74,000, relating to the accrual for accounting fees and the period in which services for the respective fiscal period were to be performed.The effect of the adoption of SAB No. 108 on the statement of operations for the three and nine months ended August 31, 2006 was to decrease and increase professional service fees by $5,000 and $12,000, respectively, and, therefore, increase anddecrease the previously reported net income. The impact to the specific balances in the Consolidated Statement of Income as of and for the three and nine months ended August 31, 2006, as a result of the above adjustments, is as follows.The amounts previously reported are derived from the original Form 10-QSB for the quarter ended August 31, 2006 filed on October 13, 2006. 3 Months Ended 8/31/06 9 Months Ended 8/31/06 As Previously Reported As Restated As Previously Reported As Restated Statement of Operations Captions: Total Revenues $ 944,959 $ 944,959 $ 2,969,666 $ 2,969,666 Food, beverage and paper costs 35,893 35,893 123,779 123,779 Store payroll and other operating expenses 108,822 108,822 369,815 369,815 Selling, general and administrative expenses: Payroll-related expenses 314,869 314,869 1,030,477 1,030,477 Occupancy 34,903 34,903 106,564 106,564 Advertising and promotion 18,857 18,857 78,482 78,482 Professional service fees 52,999 44,554 157,728 166,173 Travel expenses 27,209 27,209 73,373 73,373 Depreciation and amortization 17,229 17,229 51,797 51,797 Other 111,056 114,306 353,315 356,565 Total Operating Expenses 721,837 716,642 2,345,330 2,357,025 Income from operations 223,122 228,317 624,336 612,641 Interest income 20,421 20,421 33,129 33,129 Interest expense (7,067 ) (7,067 ) (23,687 ) (23,687 ) Other income - - 1,585 1,585 Income before provision for income taxes $ 236,476 $ 241,671 $ 635,363 $ 623,668 Provision for income taxes Current - Deferred - NetIncome $ 236,476 $ 241,671 $ 635,363 $ 623,668 Net Income per share - Basic $ 0.03 $ 0.03 $ 0.09 $ 0.09 Net Income per share - Diluted $ 0.03 $ 0.03 $ 0.09 $ 0.09 Table of Contents 9. Segment Information The following table presents segment information for the nine months ended August 31, 2007 and 2006: Net Revenues Operating Income (Loss) 9 months ended 9 months ended Restated Restated 8/31/2007 8/31/2006 8/31/2007 8/31/2006 Company Store Operations $ 663,944 $ 574,625 $ (112,254 ) $ (192,176 ) Franchise Operations and Licensing Fees 2,306,554 2,395,041 1,335,141 1,446,735 $ 2,970,498 $ 2,969,666 $ 1,222,887 $ 1,254,559 Corporate Expenses (663,901 ) (641,918 ) Interest Income, Net of Interest Expense 38,806 11,027 Net Income $ 597,792 $ 623,668 There has not been a substantial change in total assets of either segment since November 30, 2006. 10. Subsequent Event On October 2, 2007, the Company paid out a $0.02 per share quarterly cash dividend to shareholders of record at the close of business on September 20, 2007.Total dividend payment equaled $145,270. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Certain statements contained in Management's Discussion and Analysis of Financial Condition and Results of Operations, including statements regarding the development of the Company's business, the markets for the Company's products, anticipated capital expenditures, and the effects of completed and proposed acquisitions, and other statements contained herein regarding matters that are not historical facts, are forward-looking statements as is within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Because such statements include risks and uncertainties, actual results could differ materially from those expressed or implied by such forward-looking statements as set forth in this report, the Company's Annual Report on Form 10-KSB and other reports that the Company files with the Securities and Exchange Commission. Certain risks and uncertainties are wholly or partially outside the control of the Company and its management, including its ability to attract new franchisees; the continued success of current franchisees; the effects of competition on franchisees and Company-owned store results; consumer acceptance of the Company's products in new and existing markets; fluctuation in development and operating costs; brand awareness; availability and terms of capital; adverse publicity; acceptance of new product offerings; availability of locations and terms of sites for store development; food, labor and employee benefit costs; changes in government regulation (including increases in the minimum wage); regional economic and weather conditions; the hiring, training, and retention of skilled corporate and restaurant management; and the integration and assimilation of acquired concepts. Accordingly, readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management's analysis only as of the date hereof. The Company undertakes no obligation to publicly release the results of any revision to these forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Table of Contents General The Company has one Company-owned store, 128 franchised and 2 licensed units at August 31, 2007.Units in operation at August 31, 2006 included one Company-owned store, 140 franchised and 4 licensed units.System-wide revenues for the nine months ended August 31, 2007 were $34.4 million as compared to August 31, 2006 which were $35.3 million. The Company's revenues are derived primarily from ongoing royalties paid to the Company by its franchisees, from the operation of Company-owned stores and receipt of franchise fees. Additionally, the Company derives revenue from the sale of licensed products (My Favorite Muffin mix, Big Apple Bagels cream cheese and Brewster's coffee), and through licensing agreements (Kohr Bros. and Mrs. Fields Famous Brands). At August 31, 2007, the Company had 17 employees at the Corporate level to oversee operations of the franchise, licensed and Company-owned store operations, as compared to 18 employees at August 31, 2006. Results of Operations Three Months Ended August 31, 2007 versus Three Months Ended August 31, 2006 (Restated) For the three months ended August 31, 2007, the Company reported net income of $237,000 versus net income of $242,000 for the same period in 2006.Total revenue of $982,000 increased $37,000, for the three months ended August 31, 2007, as compared to total revenue of $945,000 for the three months ended August 31, 2006. Royalty fee revenue of $557,000, for the quarter ended August 31, 2007, decreased $34,000 from the quarter ended August 31, 2006.The Company had 128 franchise locations at August 31, 2007 as compared to 140 locations at August 31, 2006. Franchise fee revenue of $70,000, for the quarter ended August 31, 2007, increased $50,000 from the quarter ended August 31, 2006.Two stores opened during the quarter ended August 31, 2007, versus none in the same quarter of 2006. Licensing fee and other income of $230,000, for the quarter ended August 31, 2007, increased $13,000 from the quarter ended August 31, 2006.In 2007, Sign Shop revenue increased $23,000 due to work associated with marketing promotions kicked off at the November 2006 Franchise Convention, offset by a decrease in non-traditional income of $8,000. Company-owned store sales of $124,000, for the quarter ended August 31, 2007, increased $8,000 from the quarter ended August 31, 2006. Total operating expenses of $758,000 were up $41,000, for the quarter ended August 31, 2007, versus $717,000 in 2006.Sign Shop expenses increased $14,000 due to work associated with the November 2006 Franchise Convention.Compensation expense increased $23,000 in the current quarter, with $9,000 of the increase a result of adopting FASB 123(R) (See Note 5). Interest income of $17,000 decreased $4,000, for the quarter ended August 31, 2007, over the same period in 2006, as the average cash balance was lower in 2007. Interest expense of $3,000 decreased $4,000 due to lower outstanding debt. Net Income per share, as reported for basic and diluted outstanding shares, was $0.03 for the three months ended August 31, 2007 and August 31, 2006. Table of Contents Nine Months Ended August 31, 2007 versus Nine Months Ended August 31, 2006 (Restated) For the nine months ended August 31, 2007, the Company reported net income of $598,000 versus net income of $624,000 for the same period in 2006.Total revenue of $2,970,000 increased $1,000, for the nine months ended August 31, 2007, as compared to the nine months ended August 31, 2006. Royalty fee revenue of $1,656,000, for the nine months ended August 31, 2007, decreased $59,000 from the nine months ended August 31, 2006.The Company had 128 franchise locations at August 31, 2007 as compared to 140 locations at August 31, 2006. Franchise fee revenue of $195,000, for the nine months ended August 31, 2007, decreased $31,000 from the nine months ended August 31, 2006.There were 5 new store openings during the nine months ended August 31, 2007, versus 7 in the same period of 2006. Licensing fee and other income of $761,000, for the nine months ended August 31, 2007, increased $117,000 from the nine months ended August 31, 2006.In 2007, Sign Shop revenue increased $97,000 due to work associated with marketing promotions kicked off at the November 2006 Franchise Convention. Company-owned store sales of $358,000, for the nine months ended August 31, 2007, decreased $27,000 from the nine months ended August 31, 2006.This decrease is due to the fact the Company had one Company-owned store for the entire period in 2007, versus two Company-owned stores for a portion of the same period in 2006. Total operating expenses of $2,412,000 increased $55,000 for the nine months ended August 31, 2007, versus $2,357,000 in 2006.Sign Shop expenses increased $62,000 in 2007, as a result of the higher revenues for the work associated with the November 2006 Franchise Convention.Compensation expense increased $49,000, with $26,000 of the increase a result of adopting FASB 123(R) (See Note 5). Interest income of $51,000 increased $18,000, for the nine months ended August 31, 2007, over the same period in 2006, as a result of investing excess cash in higher yield investments for the full nine months in 2007 versus only part of 2006. Interest expense of $13,000 decreased $11,000 due to lower outstanding debt. Net Income per share, for the nine months ended August 31, 2007, was $0.08 on a basic and fully diluted basis versus $0.09 on a basic and fully diluted basis for the nine months ended August 31, 2006. Liquidity and Capital Resources The net cash provided by operating activities totaled $422,000 for the nine months ended August 31, 2007, versus cash provided by operating activities of $660,000 for the same period in 2006. Cash provided by operating activities principally represents net income of $598,000, plus depreciation and amortization of $35,000, less a decrease in the provision for uncollectible accounts of $6,000, plus an increase in share-based compensation expense of $26,000, less increases to trade accounts receivable of $4,000, restricted cash of $38,000, inventories of$8,000, prepaid expenses and other assets of $17,000, less decreases to accounts payable of $19,000, accrued liabilities of $91,000 and deferred revenue of $99,000, plus decreases to Marketing Fund contributions receivable of $15,000 and notes receivable of $9,000, plus an increase to unexpended Marketing Fund contributions of $21,000.Operating activities in 2006 provided $660,000, represented by net income of $624,000, plus depreciation and amortization of $52,000, less a decrease in the provision for uncollectible accounts of $8,000, plus a loss on sale of equipment of $17,000, less increases to restricted cash of $37,000 and decreases to accounts payable of $54,000, accrued liabilities of $20,000, and deferred revenue of $66,000, plus decreases to accounts receivable of $31,000, Marketing Fund contributions receivable of $8,000, notes receivable of $49,000, inventories of $21,000, prepaid expenses and other of $15,000, plus an increase to unexpended Marketing Fund contributions of $30,000. Table of Contents Cash used in investing activities during the nine months ended August 31, 2007 totaled $4,000, for the purchase of equipment.Cash used during 2006 totaled $2,000, representing equipment purchases of $7,000, offset by proceeds from equipment sales of $5,000. Financing activities used $731,000 during the nine months ended August 31, 2007, due to the repayment of notes payable of $171,000 and the payment of cash dividends of $581,000, offset by proceeds from the exercise of stock options in the amount of $20,000.In fiscal 2006 for this same period, financing activities used $1,044,000 due to repayment of notes payable of $183,000 and payment of cash dividends of $867,000, offset by proceeds from the exercise of stock options in the amount of $6,000. Dividend Policy It is the Company’s intent that future dividends will be considered after reviewing returns to shareholders, profitability expectations and financing needs and will be declared at the discretion of the Board of Directors.Although there can be no assurances the Company will be able to pay future dividends, it is the Company’s intent going forward to continue to declare and pay cash dividends on a quarterly basis. The Company believes execution of this policy will not have any material adverse effects on its ability to fund current operations or future capital investments. The Company has no financial covenants on any of its outstanding debt. Adoption of SEC Staff Bulletin No. 108 During the year ended November 30, 2006, the Company adopted the SEC Staff issued Staff Accounting Bulletin (SAB) No. 108 Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements, which addresses how the effects of prior-year uncorrected misstatements should be considered when quantifying misstatements in current year financial statements.For the year ended November 30, 2006, there was an adjustment to Stockholders’ Equity, in the amount of $74,000, related to the accrual for accounting fees and the period in which services for the respective fiscal period were performed, and there was no income statement effect because the related accrual was overstated by the same amount at the beginning and end of the year. (See Note 8 Restatement) Recent Accounting Pronouncements Effective December 1, 2006, the Company adopted the provisions of FASB Statement No. 123 (revised 2004), “Share-Based Payment” (“SFAS 123R”) using the modified prospective transition method.Under this method, prior periods are not revised for comparative purposes and the Company recognizes compensation cost using a fair-value based method for all share-based payments granted after November 30, 2006, plus any awards granted to employees up through November 30, 2006 that remain unvested at that time.Prior to December 1, 2006, the Company accounted for its share-based compensation plans in accordance with the provisions of Accounting Principles Board (“APB”) Opinion No. 25, “Accounting for Stock Issued to Employees”.The Company recorded compensation cost arising from share-based payment arrangements in payroll-related expenses on the Condensed Consolidated Statement of Operations for the Company’s stock option plan of approximately $26,000 for the nine months ended August 31, 2007. In July 2006, the FASB issued FIN No. 48, Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109.FIN No. 48 clarifies the accounting and reporting for uncertainties in income tax law.FIN No. 48 prescribes a comprehensive model for the financial statement recognition, measurement, presentation, and disclosure of uncertain tax positions taken or expected to be taken in income tax returns.FIN No. 48 is effective for fiscal years beginning after December 15, 2006 (the Company’s fiscal year beginning December 1, 2007).The Company has not yet determined the impact, if any, that may result from the adoption of FIN No. 48. Table of Contents In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements.Where applicable, SFAS No. 157 simplifies and codifies related guidance within GAAP and does not require any new fair value measurements.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 (the Company’s fiscal year beginning December 1, 2007), and interim periods within those fiscal years.Earlier adoption is encouraged.The adoption of SFAS No. 157 is not expected to have a material impact on the Company’s financial position, or results of operations or cash flows. Critical Accounting Policies The Company has identified significant accounting policies that, as a result of the judgments, uncertainties, uniqueness and complexities of the underlying accounting standards and operations involved, could result in material changes to its financial condition or results of operations under different conditions or using different assumptions.The Company's most critical accounting policies are related to the following areas: revenue recognition, long-lived assets, concentrations of credit risks, valuation allowance and deferred taxes.Details regarding the Company's use of these policies and the related estimates are described in the Company's Annual Report on Form 10-KSB for the fiscal year ended November 30, 2006, filed with the Securities and Exchange Commission on February 28, 2007.There have been no material changes to the Company's critical accounting policies that impact the Company's financial condition, results of operations or cash flows for the nine months ended August 31, 2007. ITEM 3. CONTROLS AND PROCEDURES Disclosure controls The Chief Executive Officer and the Chief Financial Officer have evaluated the effectiveness of the Company’s disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934 as amended) as of August 31, 2007.Management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving their objectives and management necessarily applies its judgment in evaluating the cost-benefit relationship of possible controls and procedures.Based on that evaluation, Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures were effective as of such date to ensure that information required to be disclosed in the reports it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms. Internal control over financial reporting The Chief Executive Officer and the Chief Financial Officer confirm that there was no change in the Company’s internal control over financial reporting during the quarter ended August 31, 2007 that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. Table of Contents PART II ITEM 1. LEGAL PROCEEDINGS None ITEM 2. UNREGISTERED SALES OF EQUITY AND USE OF PROCEEDS None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None ITEM 5. OTHER INFORMATION None. ITEM 6. EXHIBITS See index to exhibits SIGNATURE In accordance with the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BAB, Inc. Dated:October 11, 2007 /s/ Jeffrey M. Gorden Jeffrey M. Gorden Chief Financial Officer Table of Contents INDEX TO EXHIBITS (a)EXHIBITS The following exhibits are filed herewith. INDEX NUMBER DESCRIPTION 21.1 List of Subsidiaries of the Company 31.1 Section 302 of the Sarbanes-Oxley Act of 2002Certification of Chief Executive Officer 31.2 Section 302 of the Sarbanes-Oxley Act of 2002Certification of Chief Financial Officer 32.1 Section 906 of the Sarbanes-Oxley Act of 2002Certification of Chief Executive Officer 32.2 Section 906 of the Sarbanes-Oxley Act of 2002Certification of Chief Financial Officer
